DETAILED ACTION
In this Office Action, amended claims 1-8, filed on July 9th, 2021, were evaluated following a non-final Office action mailed on April 27th, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), 0regards as the invention.
Regarding claim 1, the claim limitation “a measurement device that is computer-implemented and is configured to measure pulse transit time for a prorogation of pulse waves through an artery” renders the claim indefinite. It is unclear what structural limitations the phrase “that is computer-implemented” intends to impart. For example, it is unclear if the claim limitation intends to impart the limitation that the measurement device is a computer, that the measurement device is a piece of software that is implemented on a computer, that the measurement device comprises a computer, or methods are computer-implemented, not devices. Accordingly, it is unclear how a device (which is generally a combination of structural elements) may be “computer-implemented”. In addition the phrase “to measure pulse transit time for a propagation of pulse waves through an artery” is unclear. The phrase is not grammatically correct, and it is unclear what is meant by phrase “for a propagation of pulse waves through an artery”. For example, it is unclear if the term intends to mean “of a pulse wave propagating through an artery”, or if the term has some other meaning. As a result, the scope of the claim is unclear. 
Claim 8 has a similar recitation of “for a propagation of pulse waves through an artery” and is similarly rendered indefinite under 35 U.S.C. 112(b).
For purposes of examination, the claim will be read as if it were written “a measurement device configured to measure a pulse transit time of a pulse wave propagating through an artery”. Furthermore, the claim limitation “a time calculator configured to calculate the pulse transit for propagation pulse waves through an artery” will be read as if it were written “a time calculator configured to calculate the pulse transit of the pulse wave propagating through an artery”. 
Further regarding claim 1, claim limitation “processing via a digital filter on the digital data converted by the first signal processor from the first signal, representing a first time series data” renders the claim indefinite. Firstly, term “the digital data” lacks antecedent basis. As a result, it is unclear which digital data converted by the first signal processor is “the digital data”. In addition, previous claim limitations recite a process of generating digital data from an analog signal via a first signal processor. As a result, it is unclear what digital data is considered to be “converted” by the first signal processor (as the digital data is generated, not converted, by the first signal processor). Lastly, the phrase “representing a first time series data” renders the claim indefinite. It is unclear what limitations are imparted by the term “representing”. For example, it is unclear if the digital data converted by the first is a first time series data, or if the term “representing” intends to impart a different claim limitation. As a result, the scope of the claim is indefinite. 
Claim 8 has a similar recitation of “the digital data” which lacks antecedent basis, uses the term “converted from the first signal” when the signal is “generated” from the first signal, and uses the term “representing” wherein it is unclear what limitation the term “representing” intends to impart. As a result, claim 8 is similarly rejected under 35 U.S.C. 112(b).
For purposes of examination, the claim limitation will be read as if it were written “processing via a digital filter on digital data generated by the first signal processor from the first signal to generate a first time series data of the digital data”.
Further regarding claim 1, it is unclear from the claim what data “a first time series data” and “a second time series data” represents. The claim recites “a second signal processor configured to perform signal processing including filtering processing via a digital filter on the digital data converted by the first signal processor from the first signal, representing a first time series data and digital data converted by the first signal processor from the second signal, representing a second time series data”. From this claim limitation the “first time series data” and “second time series data” is understood to be the data generated by the second signal processor from the first and second signal after processing from the first signal processor. However, later in the claim, the claim recites “the third time series data being the first time series data prior to the filtering processing via the digital filter arranged in reverse chronological order” and “fourth time series data, the fourth time series data being the second time series data prior to the filtering processing via the digital filter arranged in reverse chronological order”. Accordingly, it is unclear if the first and second time series data is the data generated by the first signal processor (i.e. data generated prior to the filtering processing via the digital filter”) or the data generated by the second signal processor (i.e. data generated after the filtering processing via the digital filter”). Furthermore, if it in fact the data prior to the filtering processing via the digital filter, it is unclear how 
Claim 8 recites “a first time series data” and “a second time series data” wherein it is unclear what the two time series data are meant to represent. As a result, claim 8 is similarly rejected under 35 U.S.C. 112(b). 
For purposes of examination, the first and second time series data will be considered data after processing via a digital filtering process.
Regarding claim 3, the term “the signal represented by the fifth time series data” and the term “the signal represented by the fifth time series data” renders the claim indefinite. These terms lack antecedent basis. As a result, it is unclear what signal these two terms are referring to. As a result, the scope of the claim is indefinite. 
Claim 4 similarly recites “the signal represented by the fifth time series data” and “the signal represented by the sixth time series data” wherein the terms lack antecedent basis, and are similarly rejected under 35 U.S.C. 112(b).
For purposes of examination, the term “the signal represented by the fifth time series data” and “the signal represented by the sixth time series data” will be read “a signal represented by the fifth time series data” and “a signal represented by the sixth time series data”. 
Any claim listed as being rejected under 35 U.S.C. 112(b) which is not explicitly rejected above is rejected by virtue of its dependence on an explicitly rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 8 follows. 
STEP 1: Regarding claim 8, the claim recites a series of steps or acts, including calculating a pulse transit time on the basis of acquired data. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
STEP 2A, PRONG ONE: The claim is then analyzed to determine whether it is directed to any judicial exception. The step of calculating a pulse transit time on the basis of two signals sets forth a judicial exception. This step describes a calculation, which is a Mathematical Concept (including a mathematical relation, mathematical formula, etc.). Thus, the claim is drawn to a Mathematical Concept, which is an Abstract Idea.
STEP 2A, PRONG TWO: Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim recites the additional steps of: detecting a first and second signal, performing filtering via an analog filter, and performing signal processing comprising: generating data in reverse chronological order and performing filtering via a digital filter. These claim elements fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application. The detection, filtering, and processing of signals do not provide an improvement to the technological field, the method as a whole does not effect a particular treatment or effect a 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception
STEP 2B: Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. As discussed, besides the Abstract Idea, the claim recites additional steps detecting a first and second signal, performing filtering via an analog filter, generating data in reverse chronological order, and performing filtering via a digital filter. Detecting a signal indicating a pulse wave or electrocardiogram, and filtering and processing the signal, is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the detecting and processing steps are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and processing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the detecting steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter. 

Claims 2-5 also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to the pre-solutional data gathering or calculation of the pulse transit time. The calculating of a pulse transit time recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Claim 6 recites the additional element of “a blood pressure calculation unit configured to calculate a blood pressure value on the basis of a pulse transit time calculated by the time calculation unit”. Calculating a blood pressure from a pulse transit time is well-understood, routine and conventional activity for those in the field of medical diagnostics. Therefore, the calculation of a blood pressure does not provide an improvement to the technological field. Furthermore, the calculation of a blood pressure does not effect a particular treatment or effect a particular change based on the blood pressure, nor does the method use a particular machine to perform the calculation. Thus, the additional element is insufficient to integrate the claim into a practical application, and amount to significantly more than the exception.
Claim 7 recites displaying a blood pressure value calculated by the device, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The display of the blood pressure value does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the displayed blood value, nor does the method use a particular machine to perform the Abstract Idea.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimuta et al. (US 20150366473 A1 – cited by applicant), referred to hereafter as Shimuta, in view of Arand et al. (US 5138036 – cited by applicant), referred to hereafter Arand.
Regarding claim 1, Shimuta teaches: a measurement device (Figure 1), comprising: a first sensor (20) configured to detect a first signal indicating a pulse wave of a subject (paragraph 0034); a second sensor (10) configured to detect a second signal indicating an electrocardiogram of the subject (paragraph 0034); a first signal processing unit (322-323 and 312-313) configured to perform filtering processing via an analog filter (paragraph 0041) configured to apply a predetermined transfer function (paragraph 0046) on the first signal detected by the first sensor and the second signal detected by the second sensor and converts the first signal detected by the first sensor and the second signal detected by the second sensor to digital data (paragraph 0041); and a second signal processing unit (324 and 314) configured to perform signal processing including filtering processing via a digital filter on first time series data of the first signal converted to digital data by the first signal processing unit and second time series data of the second signal converted to digital data by the first processing unit (paragraph 0046); wherein the second signal processing unit performs filtering processing via the digital filter configured to have the predetermined transfer function on the first time series data and the second time series data (paragraph 0046), generates fifth time series data, the fifth time series data being the first time series data post filtering processing by the digital filter arranged in chronological order (shown in Figure 4 – “photoelectric pulse wave signal after filtering”), and generates sixth time series data, the sixth time series data being the second time series data post filtering processing by the digital filter arranged in 
Arand teaches a method for removing baseline wander from an ECG signal (Figure 1) comprising a reverse filter which reads filtered data from a buffer (14) in reverse chronological order after the data has been converted to digital data (11; col. 3, lines 28-31 and col. 4, lines 7-10). The reverse filter serves to remove baseline wander from the received signal (col. 4, lines 21-22 and col. 4, lines 44-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimuta to incorporate the method of removing baseline wander from a physiological signal, as taught by Arand, to the second signal processing unit prior to applying the digital filters (314 and 324). Doing so would allow the second signal processing unit to remove baseline wander from a physiological signal (as shown in Figure 5 of Arand), improving the accuracy of the peak detection process of Shimuta. This combination would modify the signal processing of Shimuta such that prior to applying the digital filter (314 and 324), the second signal processing unit would generate a third and fourth time series data in a buffer, the third time series data being the first time series data prior to the filtering processing via the digital filter arranged in reverse chronological order and the fourth time series data being the second time series data prior to the filtering processing via the digital filter arranged in reverse chronological order.

Regarding claim 4, Shimuta in view of Arand teaches the measurement device according to claim 1, wherein the second signal is a signal indicating an electrocardiogram (paragraph 0034); and the time calculation unit is configured to calculate a time difference between a rising time point of the signal indicated by the fifth time series data (shown in Figure 6 – “photoelectric pulse wave”) and a peak time point of the signal indicated by the sixth time series data (shown in Figure 6 – “electrocardiographic signal”) as a pulse transit time (paragraph 0054).
Regarding claim 5, Arrand teaches that the reverse filtering to remove baseline wander is performed on three second time periods, and that the reverse filter waits until 3.0 seconds of filtered data is stored in a buffer before reading it (col. 4, lines 55-63). Therefore, Shimuta in view of Arrand teaches the measurement device according to claim 1, further comprising a data storage unit (buffer) configured to store the first time series data and the second time series data, wherein the second signal processing unit (which applies the reverse filter) is configured to execute the signal processing when the first time series data and the second time series data for a predetermined amount of time (three seconds) are accumulated in the data storage unit.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Braintree Analystics LLC (WO 2016040253 A1 – cited in a previous Office Action), referred to hereafter as Braintree, in view of Arand et al. (US 5138036 – cited by applicant), referred to hereafter Arand.
Braintree teaches a measurement device (Figure 7), comprising: a first sensor (64) configured to detect a first signal indicating a pulse wave of a subject (paragraph 0095); a second sensor (58 or 62) configured to detect a second signal indicating a pulse wave (58) or an electrocardiogram (62) of the subject (paragraph 0096); a first signal processing unit (94 and 106) configured to perform filtering 
 Arand teaches a method for removing baseline wander from an physiological signal (Figure 1) comprising a reverse filer which reads filtered data from a buffer (14) in reverse chronological order after the data has been converted to digital data (11; col. 3, lines 28-31 and col. 4, lines 7-10). The reverse filter serves to remove baseline wander from the received signal (col. 4, lines 21-22 and col. 4, lines 44-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Braintree to incorporate the method of removing baseline wander from a physiological signal, as taught by Arand, to the second signal processing unit prior to applying the digital filters (in 94 and 100) to filter out frequencies that are not of interest. Doing so would allow the second signal processing unit to remove baseline wander from a physiological signal (as shown in Figure 5 of Arand), improving the accuracy of subsequent processing of the signals. This combination would modify the signal processing of Braintree such that prior to applying the digital filter in 94 and 100, the second signal processing unit would generate a third and fourth time series data in a buffer, the third time series data being the first time series data prior to the filtering processing via the digital filter arranged in reverse chronological order and the fourth time series data being the second time series data prior to the filtering processing via the digital filter arranged in reverse chronological order, such that baseline wander may be removed prior to the application of digital filters.
Claim 8 recites a method using the same structural elements recited in claim 1 to measure physiological sensors. Therefore, the above cited sections of Braintree, as modified by Arand, disclose a method comprising the steps recited in claim 8.
Regarding claim 2, Braintree in view of Arand teaches the measurement device according to claim 1 (Braintree Figure 7), wherein the second signal is a signal indicating a pulse wave (Braintree ICG 
Regarding claim 3, Braintree teaches (Figure 2) that the pulse transit time (18) is calculated as the time difference between a rising point in the ICG signal (24), and a rising point in the PPG signal (26; paragraph 0088). Therefore, Braintree in view of Arand teaches the measurement device according to claim 2, wherein the time calculation unit (84) is configured to calculate a time difference between a rising time point of the signal indicated by the fifth time series data (PPG signal) and a rising time point of the signal indicated by the sixth time series data (ICG signal) as a pulse transit time (paragraph 0088).
Regarding claim 5, Arrand teaches that the reverse filtering to remove baseline wander is performed on three second time periods, and that the reverse filter waits until 3.0 seconds of filtered data is stored in a buffer before reading it (col. 4, lines 55-63). Therefore, Braintree in view of Arrand teaches the measurement device according to claim 1, further comprising a data storage unit (buffer) configured to store the first time series data and the second time series data, wherein the second signal processing unit (which applies the reverse filter) is configured to execute the signal processing when the first time series data and the second time series data for a predetermined amount of time (three seconds) are accumulated in the data storage unit.
Regarding claim 6, Braintree teaches the measurement device according to claim 1, further comprising a blood pressure calculation unit (82) configured to calculate a blood pressure value on the basis of a pulse transit time calculated by the time calculation unit (paragraph 0098). 
Regarding claim 7, Braintree teaches the measurement device according to claim 6, further comprising: a display (86); and a display control unit (88) configured to display a blood pressure value calculated by the blood pressure calculation unit on the display (paragraph 0098).

Response to Arguments
The amended claim language is sufficient to overcome the previously stated claim objection to claim 5. As a result, the claim objection to claim 5 has been withdrawn.
The amended claim language provides sufficient structure to avoid interpretation under 35 U.S.C. 112(f). As a result, claim interpretations under 35 U.S.C. 112(f) have been withdrawn.
The amended claim language to claims 1-4 and 8 are sufficient to overcome the previously stated rejections of claims 1-8 under 35 U.S.C. 112(b) as being indefinite. However, the amended claim language of claims 1 and 8 introduce additional instances of indefiniteness. As a result, continued rejection of claims 1-8 under 35 U.S.C. 112(b) are articulated in the “Claim Rejections – 35 U.S.C. 112” section above.
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 101 have been considered. Regarding applicant’s arguments in regards to Step 2A Prong One, the amended claim language directs the claim away from a Mental Process, by specifying that the claim is directed towards a method “that is computer-implemented and is configured to measure pulse transit time for propagation of pulse waves through an artery”. However, in light of the amendments to the claim, the step of “calculating the pulse transit site for propagation of pulse waves through the artery on the basis of the fifth time series data and the sixth time series data” sets forth a Mathematical Concept (including a mathematical relation, mathematical formula, etc.), which is an Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application. Furthermore, regarding applicant’s arguments in regards to Step 2A Prong Two, the Applicant argues specific advantages of the claimed features over conventional devices. However, as discussed in the “Claim Rejections – 35 U.S.C. 103” there are prior art references which teach the claimed method of claim 8. As a result, these features do not constitute an improvement to the 
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 103 have been considered and deemed not persuasive. 
Applicant’s argues that Shimuta fails to teach or suggest “an analog filter configured to apply a predetermined transfer function on the first signal… and the second signal… and converts the first signal… and the second signal… to digital data”. As explained in the “Claim Rejections – 35 U.S.C. 103” section above, although they are depicted as separate elements, the analog filter of Shimuta is considered to comprise of elements 322-323 and 312-313 (Figure 1), not just a single analog filter element 312 or 322. Furthermore, one of ordinary skill in the art would recognize that the elements 312-313 and 322-323 could be integrated into a single structural. Making such elements integral would have simply been a matter of obvious engineering choice (see MPEP 2144.04). Thus, Shimuta does teach the recited claim limitations. 
Applicant similarly argues that Braintree fails to teach an analog filter that is “configured to apply a predetermined transfer function” on both the first signal and the second signal. As explained in the “Claim Rejections – 35 U.S.C. 103” section above, although they are depicted as separate elements, the analog filter of Braintree is considered to comprise of elements 94 and 106 (Figure 7), not just a single analog filter element 94 or 106. Furthermore, one of ordinary skill in the art would recognize that the elements 94 and 106 could be integrated into a single structural element. Thus, Braintree does teach the recited claim limitations. 
Applicant further argues that Arand fails to cure the deficiencies of Shimuta and Braintree as not teaching “generating third time series data” and “generating fourth time series data”. Applicant argues that Arand does not teach the specific advantages of the claimed invention. However, the claims as 
Lastly, Applicant argues that neither the combination of Shimuta and Arand, nor the combination of Braintree and Arand, accurately address “generating fifth time series data” and “generating sixth time series data”. As discussed in the “Claim Rejections – 35 U.S.C. 103”, both Shimuta and Braintree teach generating time series data post filtering processing by the digital filter arranged in chronological order. When modified to include the teachings of Arand (which includes incorporating the method of removing baseline wander between the analog filtering step and digital filtering step), the aforementioned post filtering time series data effectively becomes the third time series data and the fourth time series data (which is generated using the method of Arand) arranged in chronological order. Thus, both Shimuta in view of Arand, and Braintree in view of Arrand, teach the features of claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.T.P./Examiner, Art Unit 3791                                                                                                                                                                                                        


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791